DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess” and “apexes” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a polygonal shape formed by connecting a plurality of apexes,” which is unclear. How are the apexes formed on the body portion? What is “connecting” the plurality of apexes?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s cited prior art Keizo (WO-2012050080 A1) in view of Stossel (US Pat No 6,409,053 B2). Keizo discloses a lubricant cartridge container (10) which supplies a fluid lubricant (L) to a lubricating pump (200) by being attached to a connecting member (40) of the lubricating pump provided with a lubricant inflow portion (20) for leading the fluid lubricant to the lubricating pump (Examiner notes that the claimed invention is drawn  
Re claim 1, 
Re claim 4, wherein the moving member is integrally molded by resin or rubber (specification describes 30 being made of rubber or resin).
Re claim 5, a lubricant supply system (fig. 7), comprising the lubricant cartridge container according to claim 1 (see claim 1).
Keizo does not disclose:
Re claim 1, the center portion has a recess recessed in a polygonal shape formed by connecting a plurality of apexes in a plan view.
Re claim 2, wherein the recess is formed in a pentagonal shape formed by connecting five apexes in a plan view.
Re claim 3, wherein groove portions each formed from the center portion to the step portion are communicated with the vicinities of the respective apexes of the recess.
However, Stossel teaches cartridge container (fig. 1) comprising a moving member (6) wherein:
Re claim 1, the center portion has a recess (12) recessed in a polygonal shape formed by connecting a plurality of apexes (fig. 2: each radial out ends of 13 is an apex) in a plan view (fig. 2).
Re claim 3, wherein groove portions (13) each formed from the center portion (12) to the step portion are communicated with the vicinities of the respective apexes of the recess (fig. 2).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a recess recessed in a polygonal shape formed by connecting a plurality of apexes, as taught by Stossel, to increase the rigidity of the wall portion.
Regarding claim 2, a change in the shape of a prior art device is a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654